Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 1 of 20 PageID #: 598



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------X

DAVID LIZCANO,

                       Plaintiff,

     -against-                                     MEMORANDUM AND ORDER

                                                   19-CV-2802(KAM)
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           Plaintiff David Lizcano (“plaintiff”) appealed the

final decision of the Commissioner of the Social Security

Administration (“defendant” or the “Commissioner”), which found

that plaintiff was not disabled, and therefore not entitled to

disability insurance benefits under Title II of the Social

Security Act (the “Act”).      Plaintiff and the Commissioner have

both moved for judgment on the pleadings.

           For the reasons herein, plaintiff’s motion for

judgment on the pleadings is respectfully DENIED, and the

Commissioner’s motion is GRANTED.

                                Background

           The parties in this case have filed a joint

stipulation of facts that appear in the record, which the court

incorporates by reference.      (See generally ECF No. 16-1, Joint


                                     1
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 2 of 20 PageID #: 599



Stipulation of Facts (“Stip.”).)          The court will briefly recount

the factual background here only to the extent such facts are

relevant to the parties’ pending motions.

            Plaintiff was first diagnosed with autism when he was

two years old, and the diagnosis was confirmed when he was three

years old, due to concerns resulting from his poor eye contact,

delayed speech, and refusal to play with other children.            (Id.

at 16.)   As a child, plaintiff was also hyperactive, and was

subsequently diagnosed with Attention Deficit Hyperactivity

Disorder (“ADHD”).     (Id. at 17.)       Plaintiff testified that even

when his ADHD was controlled by medication, he still had

problems with concentration.       (Id. at 2.)    By the age of

seventeen, plaintiff was also diagnosed with obsessive-

compulsive disorder (“OCD”).       (Id. at 17.)    The symptoms

stemming from plaintiff’s OCD included excessive handwashing,

asking people to repeat things over and over again, and stepping

on cracks.    (Id. at 2.)    Plaintiff was placed in special

education programs until the tenth grade, and received

occupational therapy, physical therapy, and speech therapy

throughout his schooling.      (Id. at 17.)     Plaintiff graduated

from high school, and from Queens Borough Community College in

2017 with a degree in English.       (Id. at 1.)    He has never been

employed.    (Id.)




                                      2
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 3 of 20 PageID #: 600



            Since March 1, 2010, plaintiff sought monthly

treatment from Dr. Shama Rasool, a board-certified psychiatrist,

who diagnosed plaintiff with ADHD, OCD, and autism.           (Id. at

24.)    Dr. Rasool noted that plaintiff exhibited difficulty

concentrating, anxiety, and relationship and social issues.

(Id.)    Dr. Rasool stated that plaintiff was “marked limited,”

meaning effectively precluded from performing the activity in a

meaningful manner, in his ability to:

            remember   locations   and  work-like   procedures;
            understand and remember detailed instructions;
            carry out detailed instructions; maintain attention
            and concentration for extended periods; perform
            activities within a schedule, maintain regular
            attendance, and be punctual within customary
            tolerance; and interact appropriately with the
            general public.

(Id. at 24-25.)

            Dr. Rasool further opined that plaintiff was

“moderately limited,” meaning significantly affecting but not

precluding his ability to perform the activity, in his ability

to: “[u]nderstand and remember one or two step instructions;

sustain ordinary routine without supervision; work in

coordination with or proximity to others without being

distracted by them, among other limitations.”          (Id. at 25.)

            On October 12, 2015, plaintiff completed a one-time

psychiatric consultative evaluation with Dr. Arlene Broska.




                                     3
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 4 of 20 PageID #: 601



(Id.)    Dr. Broska diagnosed plaintiff with autism, OCD, and a

history of ADHD.    Dr. Broska opined that plaintiff exhibited:

           no evidence of limitation in following and
           understanding simple directions and instructions
           and performing simple tasks independently. During
           the evaluation, there [wa]s no evidence of
           limitation    in    maintaining   attention    and
           concentration.     There [wa]s no evidence of
           limitations in memory or maintaining a regular
           schedule.   There [wa]s evidence for moderate to
           marked limitation in performing complex tasks
           without assistance, making appropriate decisions,
           relating adequately with others, and appropriately
           dealing with stress.

           The results of the examination appear[ed] to be
           consistent with psychiatric problems and it may
           significantly interfere with the [plaintiff]’s
           ability   to   function   on  a   daily   basis.

(Id. at 27 (emphasis omitted).)

              On October 12, 2015, plaintiff visited Dr. Iqbal

Teli, a board-certified physician, for an internal medicine

evaluation, and Dr. Teli found him in stable physical condition

with no physical restrictions.       (Id.)

              Plaintiff first filed applications for Social

Security disability and Supplemental Security Income benefits

pursuant to the Act on August 10, 2015, with an alleged onset

date of January 1, 1994.      (See ECF No. 1, Complaint (“Compl.”),

at 1).    The Commissioner denied the applications on October 19,

2015.    (ECF No. 17, Administrative Transcript (“Tr.”), at 65-

70.)    Plaintiff appealed the decision on November 9, 2015, and




                                     4
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 5 of 20 PageID #: 602



requested a hearing before an Administrative Law Judge (“ALJ”).

(Id. at 74-76.)

              A hearing was held on December 14, 2017 before ALJ

Laura Bernasconi, who presided over the hearing remotely from

Baltimore, Maryland.     (Id. at 30.)      Plaintiff was represented by

an attorney during the hearing, and a vocational expert

testified.   (Id.)    The ALJ issued a decision on May 8, 2018,

finding that plaintiff was not disabled.         (Id. at 7-24.)

Thereafter, plaintiff requested a review by the Appeals Council

on May 22, 2018.     (Id. at 147.)       On March 20, 2019, the Appeals

Council denied the request, rendering the ALJ’s denial the final

decision of the Commissioner.       (Id. at 1-6.)    This action in

federal court followed.      (See generally Compl.).

                           Standard of Review

           A claimant must be “disabled” within the meaning of

the Act to receive benefits.       See 42 U.S.C. §§ 423(a), (d).       A

claimant qualifies as disabled when he is unable to “engage in

any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.”            Id. §

423(d)(1)(A); Shaw v. Chater, 221 F.3d 126, 131–32 (2d Cir.

2000).   The impairment must be of “such severity” that the

claimant is unable to do his previous work or engage in any


                                     5
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 6 of 20 PageID #: 603



other kind of substantial gainful work.         42 U.S.C. §

423(d)(2)(A).

           The regulations promulgated by the Commissioner set

forth a five-step sequential evaluation process for determining

whether a claimant meets the Act’s definition of disabled.            See

20 C.F.R. § 404.1520.     The Commissioner’s process is essentially

as follows:

           [I]f the Commissioner determines (1) that the
           claimant is not working, (2) that he has a ‘severe
           impairment,’ (3) that the impairment is not one
           [listed in Appendix 1 of the regulations] that
           conclusively    requires   a    determination   of
           disability, and (4) that the claimant is not
           capable of continuing in his prior type of work,
           the Commissioner must find him disabled if (5)
           there is not another type of work the claimant can
           do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (quoting

Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003));

accord 20 C.F.R. § 404.1520(a)(4).        If the ALJ determines that

the claimant is or is not disabled at any step, the analysis

stops.

           “The claimant has the general burden of proving . . .

his or her case at steps one through four of the sequential

five-step framework established in the SSA regulations.”

Burgess, 537 F.3d at 128 (quotation and citations omitted).

“However, because a hearing on disability benefits is a

nonadversarial proceeding, the ALJ generally has an affirmative



                                     6
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 7 of 20 PageID #: 604



obligation to develop the administrative record.”          Id.

(quotation and alteration omitted).        “The burden falls upon the

Commissioner at the fifth step of the disability evaluation

process to prove that the claimant, if unable to perform [his]

past relevant work [and considering his residual functional

capacity, age, education, and work experience], is able to

engage in gainful employment within the national economy.”

Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

           “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999) (alterations in original)).            If

the Commissioner finds a combination of impairments, the

Commissioner must also consider whether “the combined effect of

all of [a claimant’s] impairment[s]” establish the claimant’s

eligibility for Social Security benefits.         20 C.F.R. §

404.1523(c); see also id. § 416.945(a)(2).

           Unsuccessful claimants for disability benefits may

bring an action in federal court seeking judicial review of the

Commissioner’s denial of their benefits.         42 U.S.C. §§ 405(g),


                                     7
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 8 of 20 PageID #: 605



1383(c)(3).    The reviewing court does not have the authority to

conduct a de novo review and may not substitute its own judgment

for that of the ALJ, even when it might have justifiably reached

a different result.     Cage v. Comm’r, 692 F.3d 118, 122 (2d Cir.

2012).   Rather, “[a] district court may set aside the

Commissioner’s determination that a claimant is not disabled

only if the factual findings are not supported by ‘substantial

evidence’ or if the decision is based on legal error.’”

Burgess, 537 F.3d at 127 (quoting Shaw, 221 F.3d at 131

(citation omitted)).     “The substantial evidence standard means

once an ALJ finds facts, [the court] can reject those facts

‘only if a reasonable factfinder would have to conclude

otherwise.’”    Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d

Cir. 2012) (citations omitted, emphasis in original).           Inquiry

into legal error requires the court to ask whether “‘the

claimant has had a full hearing under the [Commissioner’s]

regulations and in accordance with the beneficent purposes of

the [Social Security] Act.’”       Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d

Cir. 1990) (second alteration in original)).




                                     8
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 9 of 20 PageID #: 606



                                Discussion

  I.    The ALJ’s Decision

           The ALJ in this matter followed the five-step

sequential process, as mandated by the Act’s implementing

regulations, to determine whether plaintiff was disabled.

           At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity since his application

date of August 10, 2015.      (Tr. at 12.)

           At step two, the ALJ determined that plaintiff

suffered from the severe impairment of autism spectrum disorder,

but did not find that the plaintiff’s OCD and ADHD were severe

impairments.    (Id.)

           At step three, the ALJ determined that plaintiff did

not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

404.1520(d), 404.1525, 404.1526).        (Id. at 13.)    The ALJ found

that plaintiff had “mild,” as opposed to “marked” or “extreme,”

limitations in the area of understanding, remembering, and

applying information, and a “moderate” limitation in the area of

interacting with others, concentrating, persisting, maintaining

pace, adapting, and maintaining self.        (Id. at 13-14.)

           Furthermore, the ALJ found that plaintiff had the

residual functional capacity (“RFC”) to perform “a full range of


                                     9
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 10 of 20 PageID #: 607



work at all levels but with the following nonexertional

limitations: [plaintiff could] perform simple, repetitive tasks

not on a production based system (meaning no assembly line

work),” with occasional interaction with others, and no more

than occasional changes in his work environment.           (Id. at 15.)

The ALJ found that plaintiff would also need a job coach for the

first thirty days of the initial learning phase of any job.

(Id.)   In reaching this RFC determination, the ALJ found that

plaintiff’s graduation from high school, and his degree in

English from a community college, supported a finding that

plaintiff was not disabled.       (Id. at 16.)    The ALJ also noted

that plaintiff’s medication “significantly reduce[d] his daily

symptoms,” and that his doctors had observed that “he is calmer,

more able to focus, less restless, and his obsessions and

compulsions are much less frequent and intense after good

compliance with his medication regimen.”         (Id.)   The ALJ

acknowledged that plaintiff’s conditions “may cause him

limitations,” but nonetheless found that his symptoms “may not

exist at the level of severity assumed by [plaintiff’s]

testimony . . . and may have other mitigating factors against

their negative impact on [plaintiff’s] ability to engage in work

activity.”    (Id.)

           In coming to an RFC determination, the ALJ also

considered the medical opinion evidence in the record.            The ALJ


                                     10
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 11 of 20 PageID #: 608



assigned “great weight” to the opinion of a state agency medical

consultant, who “assessed [plaintiff] with severe autistic

disorder and found he ha[d] only moderate restrictions in

activities of daily living, moderate restrictions in

maintain[ing] social functioning, and moderate difficulties

maintaining concentration.”       (Id. at 17.)    The ALJ likewise

assigned “great weight” to the opinion of the consultative

examiner, Dr. Broska, who opined that plaintiff had “limitations

between moderate and marked.”       (Id.)   The ALJ found, however,

that based on Dr. Broska’s examination findings and the other

evidence in the record, plaintiff’s “level of functioning [fell]

closer to the moderate end of that range rather than the marked

end.”    (Id.)   The ALJ next assigned “great weight” to a medical

report of examiners from a community services center, which

concluded plaintiff “function[ed] at the low end of the average

range,” despite “functioning in the high average range of

intelligence.”     (Id. at 17-18.)     Finally, the ALJ accorded

“partial weight” to the opinion of Dr. Rasool, plaintiff’s

treating psychiatrist, because “while [Dr. Rasool] state[d]

[plaintiff] has many marked limitations[,] [Dr. Rasool] also

state[d] [plaintiff] [was] stable on his medications.”            (Id. at

18.)    The ALJ found that this medical opinion evidence, and the

other evidence in the record, supported a finding that plaintiff




                                     11
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 12 of 20 PageID #: 609



could perform simple, repetitive tasks with only the

aforementioned limitations.       (Id.)

           At step four, the ALJ noted that plaintiff had no past

relevant work experience.       (Id.)     At step five, the ALJ found

that plaintiff was capable of performing work that was available

in the national economy, such as working as a laundry worker, a

bakery worker, or a mail sorter.          (Id. at 19.)   The ALJ thus

found that plaintiff was not disabled under the Act.           (Id. at

20.)

   II.   The ALJ Did Not Err in Determining that Plaintiff’s OCD
         and ADHD Were Not Severe Impairments

           Plaintiff argues that the ALJ erred by finding that

his OCD and ADHD in combination were not severe impairments.

(See ECF No. 11-1, Plaintiff’s Memorandum in Support (“Pl.’s

Mem.”), at 6-7.)

           An impairment is not severe if it does not

significantly limit the claimant’s physical or mental capacity

to perform basic work activities.          20 C.F.R. § 416.920(c); see

Bowen v. Yuckert, 482 U.S. 137, 146 (1987).          With respect to

psychiatric abilities, “basic work activities” include

understanding, carrying out, and remembering simple

instructions; using judgment; responding appropriately to

supervision, co-workers, and usual work situations; and dealing




                                     12
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 13 of 20 PageID #: 610



with changes in a routine work setting.         20 C.F.R. §

416.921(b)(3)-(6).

           Here, the ALJ reasonably determined that plaintiff’s

OCD and ADHD did not significantly limit his physical or mental

capacity to perform basic work activities.          According to the

record, plaintiff’s OCD manifests in compulsive behavior such as

frequent handwashing, light and sound sensitivity, inability to

tolerate a woman’s voice on the radio, and his obsession with a

scary movie which initially triggered his OCD, among other pre-

occupations.    (Stip. at 2, 5, 6.)       Plaintiff testified that his

ADHD makes him hyperactive, and forces him to move a lot and

have difficulty concentrating.       (Id. at 2.)     Plaintiff also

testified that his OCD and ADHD symptoms are controlled by

medication.    (Id. at 2.)    Plaintiff testified that his ADHD

medication, Concerta, helped him focus, and that his ADHD was

“easier” and more “controlled” when he used medication, which

helped him “keep a rational lid on things.”          (Id. at 2.)

Plaintiff’s doctors noted that medication was effectively

treating his OCD and ADHD symptoms, and plaintiff’s treating

psychiatrist, Dr. Rasool, found that plaintiff was “stable with

medication.”    (Id. at 24; see Tr. at 441.)

           Where a claimant’s mental impairment is “effectively

managed through medication,” the ALJ does “not err in

determining that [it] was not a severe mental impairment.”


                                     13
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 14 of 20 PageID #: 611



Cichocki v. Astrue, 534 F. App’x 71, 75 (2d Cir. 2013) (summary

order); see Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010)

(affirming ALJ’s denial of benefits where “[t]he reports of [the

claimant’s] treating psychiatrists and most of her consulting

doctors during the review period indicate[d] . . . that her

condition improved with medication”).

           The record here, including the medical opinion

evidence and plaintiff’s own testimony, stated that plaintiff’s

OCD and ADHD symptoms could be controlled by medication, and

thus did not significantly limit his mental capacity to perform

basic work.    The ALJ thus reasonably found that plaintiff’s OCD

and ADHD were not severe impairments.         The ALJ properly

incorporated them into the RFC determination by noting that

plaintiff could only perform basic work with certain

limitations.

   III. The ALJ’s RFC Determination Was Supported by Substantial
        Evidence

           Plaintiff contends that the ALJ failed to follow the

treating physician rule when weighing the medical opinion

evidence and that, as a result, the ALJ’s RFC determination was

not supported by substantial evidence.         (See Pl.’s Mem. at 7-

19.)   The ALJ accorded “great weight” to all of the medical

opinions in the record, except for the opinion of Dr. Rasool,

who had been plaintiff’s treating psychiatrist since 2010, and



                                     14
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 15 of 20 PageID #: 612



whose opinion the ALJ accorded “partial weight.”           (See id. at

9.)

            Under the regulations in place at the time plaintiff

filed his claim, 1 the ALJ was to “defer ‘to the views of the

physician who has engaged in the primary treatment of the

claimant.’”    Cichocki, 534 F. App’x at 74 (quoting Green–

Younger, 335 F.3d at 106).       “However, ‘[a] treating physician’s

statement that the claimant is disabled cannot itself be

determinative.’”     Id. (quoting Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999)).     “Rather, ‘a treating source’s opinion on the

issue(s) of the nature and severity of [a claimant’s]

impairment(s)’ will be given ‘controlling weight’ if the opinion

is ‘well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the claimant’s] case

record.’”    Id. (quoting 20 C.F.R. § 404.1527(c)(2)).

            “An ‘ALJ who refuses to accord controlling weight to

the medical opinion of a treating physician must consider

various factors to determine how much weight to give to the



1
  The Commissioner has revised its rules to eliminate the treating physician
rule, and ALJs are now to weigh all medical evaluations, regardless of their
sources, based on how well-supported they are, and their consistency with the
remainder of the record. See 20 C.F.R. §§ 404.1520b; 416.920c. Claims filed
before March 27, 2017, however, are still subject to the treating physician
rule. See id. § 404.1527(c)(2). Plaintiff filed his claim on August 10,
2015. Accordingly, the court applies the treating physician rule in the
instant case. See, e.g., Conetta v. Berryhill, 365 F. Supp. 3d 383, 395 n.5
(S.D.N.Y. 2019).


                                     15
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 16 of 20 PageID #: 613



opinion,’ including: ‘(i) the frequency of examination and the

length, nature and extent of the treatment relationship; (ii)

the evidence in support of the treating physician’s opinion;

(iii) the consistency of the opinion with the record as a whole;

(iv) whether the opinion is from a specialist; and (v) other

factors brought to the Social Security Administration’s

attention that tend to support or contradict the opinion.’”             Id.

(quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

“The ALJ must then ‘comprehensively set forth his reasons for

the weight assigned to a treating physician’s opinion.’”            Id.

(quoting Burgess, 537 F.3d at 129).        The regulations also

require that the ALJ “always give good reasons” in determining

the weight assigned to the claimant’s treating source’s opinion.

See 20 C.F.R. § 416.927(c)(2); Schaal v. Apfel, 134 F.3d 496,

503 (2d Cir. 1998).     The ALJ is not required to cite each factor

explicitly in the decision, but must apply the substance of the

rule.   Halloran, 362 F.3d at 32.

               The court does not find that the ALJ erred by

according “partial weight” to Dr. Rasool’s opinion, due to what

the ALJ found to be inconsistencies in the record.           The ALJ

found that Dr. Rasool’s opinion was “vague” because she opined

that plaintiff “ha[d] many marked limitations” while also

stating that plaintiff was “stable on his medications,” and Dr.

Rasool failed to show “whether these limitations exist[ed]


                                     16
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 17 of 20 PageID #: 614



before or after the effects of his medication” were taken into

account.   (Tr. at 18.)

           The record indicates that Dr. Rasool’s assessment of

plaintiff’s “marked” limitations was inconsistent with the

opinions of the other medical experts and plaintiff’s treatment

history, which indicated that medication significantly reduced

his symptoms and improved his level of functioning.           (See id. at

18.)   It is also noteworthy that Dr. Rasool herself noted that

plaintiff was “stable” when he used medication.          (Id. at 440.)

           “[T]he opinion of the treating physician is not

afforded controlling weight where, as here, the treating

physician issued opinions that are not consistent with other

substantial evidence in the record, such as the opinions of

other medical experts.”      Halloran, 362 F.3d at 32.       In addition

to the other medical opinions noting that plaintiff’s symptoms

were reduced when he was on medication, the state agency medical

consultant “found [plaintiff] ha[d] only moderate restrictions

in activities of daily living, moderate restrictions in

maintain[ing] social functioning, and moderate difficulties

maintaining concentration.”       (Id. at 17.)    Furthermore, a

medical report of examiners from a community services center

found that plaintiff “function[ed] in the high average range of

intelligence,” “scored well within the normal range for

attention and memory findings because his medications adequately


                                     17
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 18 of 20 PageID #: 615



control his autism and OCD symptoms,” and “scored in the ‘high

average’ to ‘superior’ ranges on tests measuring attention,

concentration, and mental control.”        (Id.)    Plaintiff also

graduated from a community college in 2017 with a degree in

English, and reported that he got “A’s and B’s” in his college

courses.   (Id. at 410.)

           It is true, as plaintiff avers, that an ALJ must fill

in any clear gaps in the administrative record before assigning

a treating physician’s opinion less than controlling weight.

However, there were no such gaps here.         There was significant

evidence in the record that plaintiff’s symptoms were mild or

moderate at worst, particularly when they were managed with the

medication.

           In contrast to Dr. Rasool’s opinion, Dr. Broska’s

opinion, which the ALJ afforded “great weight” even though it

was based on a one-time consultative examination, was consistent

with the overall record.      See Diaz v. Shalala, 59 F.3d 307, 313

n.5 (2d Cir. 1995) (non-treating “sources [can] override

treating sources’ opinions provided they are supported by

evidence in the record”).       Dr. Broska opined that plaintiff had

no limitations in following and understanding simple directions

and instructions, or performing simple tasks independently.

Indeed, in addition to the evidence described above, Dr. Broska

noted that plaintiff reported the capacity to perform simple


                                     18
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 19 of 20 PageID #: 616



tasks, such as dressing, bathing, grooming himself, cooking, and

doing household chores, like cleaning his room, the bathroom,

and the kitchen.     (Stip. at 26.)       Given this objective evidence

supporting Dr. Broska’s opinion, the ALJ did not violate the

treating physician rule by according it “great weight,” even

though it was based on a one-time assessment.

            The ALJ’s ultimate RFC determination took into account

all of plaintiff’s limitations, including his OCD and ADHD, even

though the ALJ did not find plaintiff’s OCD and ADHD to be

severe impairments.      The ALJ found that plaintiff could perform

simple and repetitive tasks, without production quotas because

of his concentration deficits and the increased distractibility

associated with ADHD and OCD, and found that plaintiff should be

limited to only occasional interaction with others and workplace

changes, due to his deficits in social functioning and stress

adaptation.     (See Tr. at 18.)     The ALJ also found that plaintiff

would need a job coach for the first thirty days of any job.

(Id. at 15.)     This RFC was supported by substantial evidence,

including medical opinion evidence and plaintiff’s own

statements. 2



2 Plaintiff also argues that the ALJ posed an improper hypothetical question
to the vocational expert, because the hypothetical did not incorporate
additional limitations. (See Pl.’s Mem., at 21-22.) As discussed above, the
ALJ properly weighed all the evidence and arrived at an RFC determination
that was supported by the record, and so there was no obvious flaw in the
hypothetical that was posed to the vocational expert.


                                     19
Case 1:19-cv-02802-KAM Document 19 Filed 12/04/20 Page 20 of 20 PageID #: 617



                                Conclusion

           For the reasons above, plaintiff’s motion for judgment

on the pleadings is respectfully DENIED, and the Commissioner’s

motion is GRANTED.     The Clerk of Court is directed to enter

judgment in favor of defendant and close this case.

SO ORDERED.

Dated:     Brooklyn, New York
           December 4, 2020



                                                    /s/
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge




                                     20
